DETAILED ACTION

1. This communication is in response to the preliminary amendment filed on 5/12/2020.  The present application is being examined under the AIA  first to invent provisions. 

1a. Status of the claims: 

          Claims 1-15 are pending.

Claims invoking 35 USC § 112(f)

2. The following is a quotation of 35 U.S.C. 112(f):
    (f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
      An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2a. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2b. This application includes one or more claim limitations that use the word “unit,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim 

2c. Claim 1 limitations: “a statistics unit that calculates” in line 2, invokes 112 (f) because it uses means followed by functional language “that calculates” where the unit is modified by sufficient structure. 
   “a determination unit that determines” in line 5, invokes 112 (f) because it uses means followed by functional language “that determines” where the unit is modified by sufficient structure.
3d. Claim 13 limitations: “a statistics unit that calculates” in line 2, invokes 112 (f) because it uses means followed by functional language “that calculates” where the unit is modified by sufficient structure. 
   “a determination unit that determines” in line 5, invokes 112 (f) because it uses means followed by functional language “that determines” where the unit is modified by sufficient structure.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

         A review of the specification shows that the following appears to be the corresponding physical structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the CPU 701 that executes a program in [0032]  is the corresponding structure for statistics unit in [0032] hardware and determination unit.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

3a. Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (hereinafter “Inagaki”)  (US 2007/0217450 A1)  in view of Naiksatam et al. (hereinafter “Naiksatam”) (US 20215/0188770 A1).     

Regarding claim 1, Inagaki discloses an information processing device comprising:
 a statistics unit that calculates an input data amount within a predetermined period for stream data ( total transfer volume of data being performed  by a divisor for ½ of the time of prior art (the divisor a unit that calculates a quantitative data is equated to statistics unit ( by using Webster definition statistics that is a quantitative data, the statistics unit is also a unit that calculates the quantity of data) (Inagaki, [0065])) which is divided into a plurality of divided data (the data block is divided into a plurality of transfer blocks (Inagaki, [0069])) and on which distributed processing is performed (the divided transfer blocks being transferred to separate nodes 11, 12, and 13, by transferring the divided transfer blocks to nodes 11, 12, and 13, 
     a determination unit that determines a divided duration of the stream data based on the input data amount so that the number of times of transfer of the divided data between a plurality of nodes ( the time of transferring data is found  being a fraction of time that is needed to transfer to entire data at once  which is 4/5  of the time of transferring the entire data, the fraction of the time is based on the subdivision of entire data and where four times of transfer are required and the number time of transfer is two (Inagaki, [0090]-[0091])).

         Inagaki does not disclose when the distributed processing is performed by the plurality of nodes satisfies a predetermined condition.
 
        Naiksatam discloses when the distributed processing is performed by the plurality of nodes satisfies a predetermined condition (the set of devices that satisfy rules that specify a predetermined set of packet characteristics that characterize the data produced by the predetermined set of packet characteristics on a network traffic (Inagaki, [0061])). 
  
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Naiksatam’s teachings with Inagaki’s teachings. One skilled in the art would be motivated to combine them in order to have a packet  produced for  a specific device according to rules that specify a predetermined set of packet characteristics that are the characteristics of the specific device  by doing so the specific device that should receive  a given  packet  will detect the given packet based on the predetermined characteristics.    

Regarding claim 11 ,  claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 12, Naiksatma disclose a non-transitory storage medium storing a program ( a memory storing  software that is run by a microprocessor (Naiksatma, [0039])) ,  claim 12 is substantially similar to claim 1, thus the same rationale applies. 

3b. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Naiksatam as applied to claims 1 and 11-12, above, and further in view of Li et al. (hereinafter "Li") (US 2009/0268631 A1). 

Regarding claim 2, Inagaki and Naiksatma disclose the information processing device according to claim 1.

       Inagaki in view of Naiksatma do not disclose wherein the determination unit determines the divided duration to be longer for a larger transfer load calculated from the input data amount and the number of times of transfer.  

         Li discloses wherein the determination unit determines the divided duration to be longer for a larger transfer load calculated from the input data amount ( the predetermined time used for each transferring data is adapted to the amount of data transferred ( the predetermined time being adaptive caries the meaning that if the load is larger the amount of time for transferring a larger amount of longer) ( Li [0069]) and the number of times of transfer ( the period of time of forwarding load  depend on the rate in the period of time ( Li [0090]).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Li’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings. One skilled in the art would be motivated to combine them in order to transfer each of load  transferred by each user  based on the total amount of transferred load  and the rate of transferring each user’s  load by doing so the load will be transferred more efficiently by using an adaptive method of transmission of load according of the amount of the load.     

3c. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Naiksatam as applied to claims 1 and 11-12, above, and further in view of MATSUI et al. (hereinafter "MATSUI") (US 2012/0243426 A1).

Regarding claim 3, Inagaki and Naiksatma disclose the information processing device according to claim 1.

         Inagaki in view of Naiksatma do not disclose wherein the determination unit determines the divided duration so that processing of the divided data by the nodes is completed within a predetermined processing period in the distributed processing.  

         MATSUI discloses wherein the determination unit determines the divided duration so that processing of the divided data by the nodes is completed within a predetermined processing period in the distributed processing (completing the communication processing between a first communication apparatus and a second communication apparatus  by using a predetermined control process  that processes divided data into predetermined blocks where  each block is processed in a communication processing period ( MATSUI, [0055], [0075]).  
 
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate MATSUI’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings. One skilled in the art would be motivated to combine them in order  to complete the transfer of a divided data more efficiently by using a predetermined control process that processes divided data into predetermined block in each communication process period.    

3d. Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki in view of Naiksatam as applied to claims 1 and 11-12, above, and further in view of Roberts et al. (hereinafter "Roberts") (US 2010/0274674 A1).
 
Regarding claim 4, Inagaki and Naiksatma disclose the information processing device according to claim 1. 

         Inagaki in view of Naiksatma do not disclose wherein the plurality of divided data includes first data and second data subsequent to the first data, and the determination unit determines a divided duration of the second data based on a divided duration of the first data.   

         Roberts discloses wherein the plurality of divided data includes first data and second data subsequent to the first data ( images of a video object being subdivided that are being represented in time intervals separated by  markers, where one scene follows another one ( for example first scene followed a second scene that is subsequent to the first scene) ( Roberts, [0033]), and the determination unit determines a divided duration of the second data based on a divided duration of the first data ( time  for the remaining sub-interval boundaries is being increased in similar fashion of time increase  for a first  sub-interval ( Roberts, [0048]).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Roberts’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings. One skilled in the art would be motivated to combine them in order to  process video data adaptively by processing the remaining portion of a video data in the remaining sub-intervals  in similar fashion that video data was processed in the first sub-interval of the video data processing .    
  
Regarding claim 5, Inagaki, Naiksatma, and Roberts disclose the information processing device according to claim 4.

         Inagaki in view of Naiksatma do not disclose wherein the determination unit determines an increase rate of the divided duration of the second data to the divided duration of the first data.  

         Roberts discloses wherein the determination unit determines an increase rate of the divided duration of the second data to the divided duration of the first data ( time  for the remaining sub-interval boundaries is being increased in similar fashion of time increase  for a first  sub-interval ( Roberts, [0048]).     


 
3e. Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki, in view of Naiksatam, in view of Roberts as applied to claims 1, 4 - 5, and 11-12, above, and further in view of Shiotani (US 2015/071281 A1).
 
Regarding claim 6, Inagaki, Naiksatma, and Roberts disclose the information processing device according to claim 5.

         Inagaki in view of Naiksatma and in view of Roberts do not disclose wherein the statistics unit calculates the input data amount for a plurality of different stream data, and wherein the determination unit determines the increase rate to be larger for the stream data having a larger input data amount out of the plurality of stream data.  

         Shiotani discloses wherein the statistics unit calculates the input data amount for a plurality of different stream data, and wherein the determination unit determines the increase rate to be larger for the stream data having a larger input data amount out of the plurality of stream data (rate of transfer being increase according to large size of data such as images and video (Shiotani, [0005]).        

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Shiotani’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings and in view of Roberts’s teachings. One skilled in the art would be motivated to combine them in order process video data according to the size of the video data 
   

Regarding claim 7, Inagaki, Naiksatma, and Roberts disclose the information processing device according to claim 5.

          Inagaki in view of Naiksatma and in view of Roberts do not disclose wherein the number of times of transfer is predicted in accordance with the divided duration of the second data or based on history data including the number of times of transfer of the first data.  

         Shiotani discloses wherein the number of times of transfer is predicted in accordance with the divided duration of the second data or based on history data including the number of times of transfer of the first data (a predetermined number of time slots being used for transferring a video during a divided beacon period  (Shiotani, [0035]).        

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Shiotani’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings and in view of Roberts’s teachings. One skilled in the art would be motivated to combine them in order to predict the time of video data more accurately  for using a predetermined number of time slots in a beacon period.     
  
3f. Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki, in view of Naiksatam, in view of Roberts as applied to claims 1 and 11-12, above, and further in view of Matsukawa et al. (hereinafter “Matsukawa”) (US 2003/0044168  A1).

Regarding claim 8, Inagaki, and Naiksatma disclose the information processing device according to claim l.

          Inagaki in view of Naiksatma do not disclose wherein the stream data represents subject information detected from moving image data.  

         Matsukawa discloses wherein the stream data represents subject information detected from moving image data ( a surveillance object 231 transfer path to an ATM terminal as well as suspicious behavior that surveillance object 231 demonstrates on the path such as contact with a partner  ( (Matsukawa, [0046])).  

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Matsukawa’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings and in view of Roberts’s teachings. One skilled in the art would be motivated to combine them in order to track  efficiently the movement of a moving object by following the path followed by the moving object .     

Regarding claim 9, Inagaki, Naiksatma, and Matsukawa disclose the information processing device according to claim 8.

          Inagaki in view of Naiksatma do not disclose wherein the statistics unit calculates the number of subjects within the predetermined period included in the stream data from the subject information, and the input data amount is based on the number of subjects.  

         Matsukawa discloses wherein the statistics unit calculates the number of subjects within the predetermined period included in the stream data from the subject information ( a surveillant 233 is recording an area around an ATM terminal for one hour where the path of an object and his partner is being recorded (recording the path for one hour is equated to  recording the images of the object and his partner for one hour) ( the object and the partner are two subject that are calculated after observation) (Matsukawa, [0047])), and the input data amount is based on the number of subjects ( a thousand of surveillance cameras are (Matsukawa, [0030])).   

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Matsukawa’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings. One skilled in the art would be motivated to combine them in 

3g. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inagaki, in view of Naiksatam, in view of Roberts, in view of Matsukawa as applied to claims 1, 8-9, and 11-12, above, and further in view of CITERIN (US 2017/0177946  A1).

Regarding claim 10, Inagaki, Naiksatma, and Matsukawa disclose the information-processing device according to claim 9.

           Inagaki in view of Naiksatma do not disclose wherein the statistics unit calculates, from the subject information, a duration in which each subject is continuously included in the stream data, and the number of times of transfer is calculated based on the number of subjects and the duration time.   

         Matsukawa discloses wherein the statistics unit calculates, from the subject information, a duration in which each subject is continuously included in the stream data ( a surveillant 233 is recording an area around an ATM terminal for one hour where the path of an object and his partner is being recorded (recording the path for one hour is equated to  recording the images of the object and his partner for one hour) (Matsukawa, [0047])).
 
      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Matsukawa’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings. One skilled in the art would be motivated to combine them in order to predict the duration of video data more accurately by  recording the time needed to observe the path followed by an object and his partner around an ATM device.          

           Inagaki in view of Naiksatma and in view of Matsukawa do not disclose the number of times of transfer is calculated based on the number of subjects and the duration.

the number of times of transfer is calculated based on the number of subjects and the duration time ( a number of objects captured during a period of time is based on the number of captured objects counted during that period of time  (CITERIN, [0139])).  

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Sato’s teachings with Inagaki’s teachings in view of Naiksatam’s teachings and in view of Matsukawa’s teachings. One skilled in the art would be motivated to combine them in order to predict the time of video data more accurately  by incorporating in the duration time the number of time an object is being transferred .     

3h. Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki  in view of Roberts.     
 
Regarding claim 13, Inagaki discloses an information processing device comprising: 
a statistics unit that, for stream data ( total transfer volume of data being performed  by a divisor for ½ of the time of prior art (the divisor a unit that calculates a quantitative data is equated to statistics unit ( by using Webster definition statistics that is a quantitative data, the statistics unit is also a unit that calculates the quantity of data) (Inagaki, [0065]))  which is divided into a plurality of divided data including first data and second data subsequent to the first data and on which distributed processing is performed (the divided transfer blocks separating nodes 11, 12, and 13 (Inagaki, [0070])), calculates a first input data amount within a predetermined period after the first data is divided (the divided transfer blocks being transferred to separate nodes 11, 12, and 13, by transferring the divided transfer blocks to nodes 11, 12, and 13, the divided transferred blocks are being distributed to nodes 11, 12, and 13 (Inagaki, [0070]; Fig.5)), and   

     a determination unit that determines a divided duration of the second data based on the first input data amount ( the time of transferring data is found  being a fraction of time that is needed to transfer to entire data at once  which is 4/5  of the time of transferring the entire data, 

       Inagaki does not disclose wherein for the stream data, when a second input data amount within the predetermined period after the first data is divided and before the second data is divided increases above a predetermined threshold from the first input data amount, the determination unit reduces the divided duration.     

       Roberts discloses wherein for the stream data, when a second input data amount within the predetermined period after the first data is divided ( images of a video object being subdivided that are being represented in time intervals separated by  markers, where one scene follows another one ( for example first scene followed a second scene) ( Roberts, [0033]) and before the second data is divided increases above a predetermined threshold from the first input data amount, the determination unit reduces the divided duration ( time  for the remaining sub-interval boundaries is being increased in similar fashion of time increase  for a first  sub-interval ( Roberts, [0048]).    

      It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Roberts’s teachings with Inagaki’s teachings. One skilled in the art would be motivated to combine them in order to process video data adaptively by processing the remaining portion of a video data in the remaining sub-intervals  in similar fashion that video data was processed in the first sub-interval of the video data processing.    

Regarding claim 14 ,  claim 14 is substantially similar to claim 13, thus the same rationale applies. 

Regarding claim 15, Roberts discloses a non-transitory storage medium storing a program that causes a computer ( application program store in a memory being stored by a processor (Roberts, [0030])),  claim 15 is substantially similar to claim 13, thus the same rationale applies.  

CORRESPONDANCE INFORMATION

4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIEGEORGES A HENRY/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455